Case 1:20-cv-03327-RCL Document1 Filed 11/16/20 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

PAULINE DALE STONEHILL
Co-Executor and Co-Special Administrator
Estate of Harry S. Stonehill

Calle Guillermo Tell 14

Churriana 29140 Malaga, ESP

Plaintiff Civil Action No. :

V.

CENTRAL INTELLIGENCE AGENCY
Washington, D.C. 20505

Defendant

Nemo” Noam Nee Neer” Nene Nee Ne Nee Wee” Nee ee Nee ee” ee” ee”

 

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

Plaintiff Pauline Dale Stonehill, Co-executor and Co-special administrator of the Estate
of Harry S. Stonehill (“Stonehill”), by and through her undersigned counsel, brings this action
for Declaratory and Injunctive Relief against the Central Intelligence Agency (“CIA”) to compel
compliance with the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”). As grounds

therefor, Plaintiff alleges as follows:

NATURE OF ACTION

1. This is an action under the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”)
to obtain agency records that the CIA has improperly withheld from Mrs. Stonehill, the Co-
executor and Co-administrator of her husband’s estate. The withheld documents relate to the

Government’s role in the investigation and wiretapping of Stonehill, the subsequent illegal raids
Case 1:20-cv-03327-RCL Document1 Filed 11/16/20 Page 2 of 10

on his businesses in the Philippines in 1962 and the use of Stonehill’s lawyer as a government

informant.

8. The CIA’s refusal to respond to Mrs. Stonehill’s FOIA request is part of the
decades-long effort by the Government, to delay and to prevent disclosure of documents which
show government misconduct during the original Stonehill investigation and its participation in

the subsequent raids which were precipitated by an American Embassy cable that said:

It is imperative for American Interests in the Philippines that some way be found to get
Stonehill out of the Philippines and break his stranglehold here...the only attack that can
be made on Stonehill is through the IRS.'

Seven weeks later, seventeen Stonehill corporations were raided by the Philippine National
Bureau of Investigation (“NBI”) and Stonehill was arrested and deported. FBI documents reflect
that J. Edgar Hoover personally oversaw the raids and related strategy. In connection with the
original underlying litigation, the FBI advised the DOJ there is "much in the file of an

administrative and security nature that we would not want defendants to see." Only as recently
revealed by a scholarly book on J. Edgar Hoover, has it been disclosed that he had developed a
scheme to divide the investigative file into two parts, with one part labelled "administrative," in
which he had agents place illegal wiretapping evidence and the like, so as to avoid having to

disclose it as part of the "investigation file."

 

Memorandum dated January 10, 1962 from Robert Chandler, Revenue Service Representative
in Manila to C. I. Fox, Director, IRS Office of International Operations.
2 J. EDGAR HOOVER, The Man and the Secrets, Curt Gentry at 374.

2
Case 1:20-cv-03327-RCL Document1 Filed 11/16/20 Page 3 of 10

9, As detailed herein, over several decades and continuing to the present, the efforts
of Mr. Stonehill, when he was alive, and his wife as his executor, to obtain vital documents from

the federal government through various FOIA requests have been thwarted through various
government wrongdoing, apparently ranging from mere negligence and sloth, to false statements
and representations to various courts, to outright apparent document destruction of
incriminating documents, to which we believe culpable individuals were given access. The
documents that Stonehill seeks to have the court compel production have already been or readily
could be assembled by the government—the requests addressed herein are very focused, and the
government has asserted no ground, much less good ground, for its continued failure to produce
them - - thus necessitating this action.
JURISDICTION AND VENUE
10. The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552 (a)(4)(B) and
28 U.S.C. §1331.

11. Venue is proper in this district pursuant to 28 U.S.C. § 1391 (e).
PARTIES
12. Plaintiff is the Co-Executor and Co-Special administrator of the Estate of Harry S.

Stonehill, and she resides at Calle Guillermo Tell 14, Churriana 29140, Malaga, Spain.
Case 1:20-cv-03327-RCL Document1 Filed 11/16/20 Page 4 of 10

13. The Defendant is an agency of the United States and is headquartered in McLean
Virginia, 22101.7 Defendant has possession, custody and control of public records to which

Plaintiff seeks access.
STATEMENT OF FACTS
The Original Proceedings

14. —- In 1962, Philippine authorities conducted warrantless raids of Stonehill’s
Philippine enterprises.

15. The Philippine government then provided seized documents to the United States,
and the United States used these materials to commence both civil and criminal tax proceedings
against Stonehill.

16. The criminal proceedings in New York ended in an acquittal following a bench
trial.

17. In the civil tax litigation, Stonehill moved to suppress the seized documents on the
theory that the United States, acting without a warrant, actually instigated and helped plan the
raids in violation of the Fourth Amendment to the United States Constitution.

18. The Government vehemently denied these charges to both the United States
District Court of California and the United States Court of Appeals for the Ninth Circuit.(“Ninth
Circuit”)

19. After producing a handful of documents related to Government instigation and
participation in the raids during the suppression hearings in 1967, the Government further

represented to the Ninth Circuit that “[e]very piece of relevant correspondence, memoranda,

 

3 The CIA’s mailing address is Washington, D.C. 20505
4
Case 1:20-cv-03327-RCL Document1 Filed 11/16/20 Page 5 of 10

cablegrams etc. whose existence has been identified in either the extensive discovery conducted
on behalf of the taxpayers or at the trial had been produced.”

20. In reliance on the Government representations, a divided Ninth Circuit panel
found that the Government did not instigate or help plan the raids, which they acknowledged
would be illegal if instigated by the U.S. See Stonehill v, United States, 405 F. 2d 738 (9" Cir.
1968)

21. The dissenting judge concluded that, despite Government representations
otherwise, the evidence indicated that the Government instigated and helped plan the raids
without a warrant, thereby rendering the search illegal. See id. (Browning, J., dissenting).

22. The Government ultimately obtained a tax judgment against Stonehill in 1984 and
receivership proceedings continued for twelve years thereafter. The Government economically

destroyed Stonehill.

Rule 60(b) Proceedings

23. After obtaining documents from the FBI and the State Department that contained
evidence that FBI attaché Robert Hawley had lied when testifying during the suppression
hearings, Stonehill filed a motion to set aside the judgment pursuant to Federal Rule of Civil

Procedure 60(b)(6) on April 25, 2000.

24, During more than a decade of inordinately protracted FOIA and Rule 60(b)(6)
litigation- -in which progressive “discoveries” of documents by the IRS led five documents‘ to

become eight boxes of documents, to become ninety-four boxes of documents--critical

 

4 On March 15, 2001, the original IRS Disclosure Officer, Stephen Fletcher admitted that his
original claim, that only 5 responsive documents could be found, was false. Fletcher informed
Stonehill’s counsel that the documents originally requested were located in the IRS Associate
Chief Counsel’s Office.
Case 1:20-cv-03327-RCL Document1 Filed 11/16/20 Page 6 of 10

documents were unexpectedly “lost.” At the end of a two-year review process, the IRS reported
that the box containing the Tax Division attorney notes for preparation of the Chief Counsel’s
May 20, 1966 memorandum, detailing government participation in the raids and wiretapping,

was missing. Similarly, documents stored in a Criminal Division safe, which Tax Division
attorneys in the Rule 60(b) proceeding were allowed to access, were suddenly lost one year after
the Tax Division insisted that Stonehill file an FOIA request with the Criminal Division to obtain

access to the same documents.
Ninth Circuit Court of Appeal’s Remand

25. During Stonehill’s review of the newly “discovered” eight boxes of IRS
documents located in the Associate Chief Counsel’s Office, on August 28, 2001,the District
Court denied Stonehill’s motion to stay the proceeding and denied Stonehill’s Rule 60(b) motion.

Stonehill appealed this decision to the Ninth Circuit Court of Appeals on January 31, 2002.

26. On December 19, 2002, the Ninth Circuit remanded the case and directed the

District Court to help Stonehill obtain additional relevant documents.
FOIA and Rule 60 (b) Litigation

27. During the eight years following the Ninth Circuit remand, documents were
slowly produced during the course of additional IRS FOIA litigation and as a result of limited

discovery ordered by the District Court.

28. | The documents produced revealed U.S. planning and participation by the IRS, the

CIA and the FBI (under the direction of J. Edgar Hoover) in both the raids and the wiretapping.
Case 1:20-cv-03327-RCL Document1 Filed 11/16/20 Page 7 of 10

29. The documents produced also revealed that the initial IRS investigation of
Stonehill, which had been closed in 1958, had been reopened in April 1960 following receipt of
confidential information from Stonehill’s Honolulu attorney, William Saunders (“Saunders”),

who was identified in the April 27, 1960 IRS report as an informant.

30. At the time Saunders was providing confidential information to the IRS and the

U.S. Attorney in Honolulu, he was under investigation by the IRS.

31. Following the inadvertent release of a small portion of CIA redacted documents
from the IRS, DOJ and the FBI, Stonehill learned that the Philippine National Bureau of
Investigation (“NBI”) agents, Domaso Nocon (“Nocon”) and Jose Lukban (“Lukban”), who led
the Philippine investigation and the raids, were likely CIA agents and that the FBI and the CIA

had assisted the NBI in wiretapping Stonehill.

32. On July 14, 2010, the District Court denied Stonehill’s motion to vacate the
judgment. The CIA met privately with the Judge about the matter prior to his decision—he

acknowledged that fact but not what was discussed.
33. On September 8, 2010, Stonehill appealed the District Court’s decision.

34. On September 28, 2011 the Court of Appeals for the Ninth Circuit issued its
decision denying Stonehill’s Rule 60(b) motion, stating that “although the evidence uncovered

by the Taxpayers shows some misconduct on the part of the government, it is insufficient to

demonstrate fraud on the court.” United States v. Stonehill, 650 Fed. 3d 415 (9" Cir. 2011).

35. The Ninth Circuit found that the statements made to the court by John J.

McCarthy, the attorney who represented the Government in the Stonehill investigation and
Case 1:20-cv-03327-RCL Document1 Filed 11/16/20 Page 8 of 10

litigation for more than two decades, “were not forthright. They concealed rather than revealed

the true state of affairs known to the government.” Jd. 446.

36. The Ninth Circuit found that the “documents uncovered by Taxpayers through
their FOIA requests demonstrate that Hawley [the FBI Special Agent in charge of the Stonehill
investigation] lied in his deposition about his knowledge of the raid.” /d at The Court
concluded that “Hawley’s lie concerning what he knew, and when he knew it, likely did not
affect the outcome of the case” and that “perjury by a witness does not necessarily constitute

fraud on the court.” Jd. at 447-448.

37. The Ninth Circuit found that although there was evidence that Damaso Nocon
(“Nocon’”), the NBI agent who conducted the raids, “worked for the CIA, especially in
connection with wiretapping activities...,” the “fact that Nocon, and perhaps Lukban (the NBI
Director) at some point worked with the CIA does not make everything they did the action of the

U.S. government for purposes of a suppression hearing.” Jd. at 448-449.

38. The Ninth Circuit also found that Stonehill’s lawyer William Saunders was an
informant and that he “did cooperate with the government.” Jd. at 453-454. The Court concluded
that “the government’s misrepresentations or false statements made by government witnesses or
attorneys were on largely tangential issues and did not substantially undermine the judicial

process by preventing the district court or this court from analyzing the case.” Id.
October 11, 2018 FOIA Request

39. On October 11, 2018, the undersigned counsel filed an FOIA request on behalf of
Mrs. Stonehill, for CIA documents concerning Harry S. Stonehill, Menhart Spielman, Jose

Lukban, and Damasco A. Nocon from the time period January 1, 1955 through January 1, 1974.
Case 1:20-cv-03327-RCL Document1 Filed 11/16/20 Page 9 of 10

Letter from R. Heggestad to CIA Information and Privacy Coordinator (October 11, 2018)
attached hereto as Exhibit 1.

40. The CIA has never responded to Mrs. Stonehill’s October 11, 2018 FOIA request.

41. Because Defendant failed to comply with the time limit set forth in 5
U.S.C.§552(a)(6)(A)-(B), Plaintiff is deemed to have exhausted any and all administrative
remedies with respect to her FOIA, pursuant to 5 U.S.C. §552(a)(6)(C).

COUNT 1
(Violation of FOIA, 5 U.S. C.§552)
42. Plaintiff realleges paragraphs 1-25 as if fully stated herein.
43. Defendant is unlawfully withholding records requested by Plaintiff pursuant to 5

U.S.C. §552.

Plaintiff is being irreparably harmed by reason of Defendant’s unlawful withholding of
requested records, and Plaintiff will continue to be irreparably harmed unless Defendant is

compelled to conform its conduct to the requirements of the law.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court: (1) order
Defendant to conduct a search for any and all responsive records to Plaintiff's FOIA request, and
demonstrate that it employed search methods reasonably likely to lead to the discovery of
records responsive to Plaintiff's FOIA request; (2) order Defendant to produce, by a date certain,
any and all non-exempt records responsive to Plaintiff's FOIA request and a Vaughn index of
any responsive records withheld under claim of exemption; (3) enjoin Defendant from
continuing to withhold any and all non-exempt records responsive to Plaintiff's FOIA request;

(4) grant Plaintiff an award of attorneys’ fees and other litigation costs reasonably incurred in
Case 1:20-cv-03327-RCL Document 1 Filed 11/16/20 Page 10 of 10

this action pursuant to 5 U.S.C.§552(a)(4)(E); and grant Plaintiff such other relief as the Court

deems just and proper under the circumstances herein.

Dated: 11/16/20

10

Respectfully submitted.

/s/ Robert E. Heggestad

Robert E. Heggestad

D.C. Bar No. 953380

1747 Pennsylvania Ave., NW
Suite 1250

Washington, DC 20006

(202) 733-6726

robert@reheggestad.com
